SAMUEL, Judge.
This is an appeal from a judgment ordering the Clerk of Court for the Parish of Jefferson to cancel and erase a notice of lis pendens from the mortgage records of his office.1
The facts are not in dispute. By act of sale dated March 5,1976 plaintiff purchased from Tomeny Construction Company, Inc. Lots 13 and 14, Square A, and Lot 30, Square B, in Harahan Oaks, a subdivision in the City of Harahan, Parish of Jefferson. Prior to that time, on January 15, 1976, Doucet Brothers Construction Company, Inc., a defendant herein, recorded the notice of lis pendens in connection with a suit filed by said Doucet Brothers against plaintiff’s vendor, Tomeny Construction, which sought specific performance of an alleged option giving Doucet Brothers the right to purchase from Tomeny Construction certain immovable property including the lots involved in this mandamus suit for cancellation and erasure.
The suit referred to in the notice is entitled Doucet Brothers Construction Company, Inc. v. Tomeny Construction Company, Inc., La.App., 359 So.2d 712.2 In that suit we affirmed a trial court judgment dismissing Doucet Brothers’ demand.
As the suit upon which the notice of lis pendens is based has been dismissed, cancellation and erasure of that notice was proper.
For the reasons assigned, the judgment appealed from is affirmed.

AFFIRMED.


. MOB 670, Folio 9; MOB 670, Folio 10.


. No. 8319 of our docket, handed down this day.